UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2011 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO Commission File No. 001-33861 MOTORCAR PARTS OF AMERICA, INC. (Exact name of registrant as specified in its charter) New York 11-2153962 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2929 California Street, Torrance, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 212-7910 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes £ No R Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes £ No R There were 14,470,821 shares of Common Stock outstanding at May 7, 2012. MOTORCAR PARTS OF AMERICA, INC. TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements 4 Consolidated Balance Sheets as of December 31, 2011 (unaudited) and March 31, 2011 4 Consolidated Statements of Operations (unaudited) for the three and nine months ended December 31, 2011 and 2010 5 Consolidated Statements of Cash Flows (unaudited) for the nine months ended December 31, 2011 and 2010 6 Condensed Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4. Controls and Procedures 42 PART II — OTHER INFORMATION Item 1A. Risk Factors 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 5. Other Information 46 Item 6. Exhibits 46 SIGNATURES 50 2 Table of Contents MOTORCAR PARTS OF AMERICA, INC. GLOSSARY The following terms are frequently used in the text of this report and have the meanings indicated below. “Used Core” — An automobile part which has been used in the operation of a vehicle. Generally, the Used Core is an original equipment (“OE”) automobile part installed by the vehicle manufacturer and subsequently removed for replacement. Used Cores contain salvageable parts which are an important raw material in the remanufacturing process. We obtain most Used Cores by providing credits to our customers for Used Cores returned to us under our core exchange program. Our customers receive these Used Cores from consumers who deliver a Used Core to obtain credit from our customers upon the purchase of a newly remanufactured automobile part. When sufficient Used Cores cannot be obtained from our customers, we will purchase Used Cores from core brokers, who are in the business of buying and selling Used Cores. The Used Cores purchased from core brokers or returned to us by our customers under the core exchange program, and which have been physically received by us, are part of our raw material or work in process inventory included in long-term core inventory. “Remanufactured Core” — The Used Core underlying an automobile part that has gone through the remanufacturing process and through that process has become part of a newly remanufactured automobile part. The remanufacturing process takes a Used Core, breaks it down into its component parts, replaces those components that cannot be reused and reassembles the salvageable components of the Used Core and additional new components into a remanufactured automobile part. Remanufactured Cores are included in our on-hand finished goods inventory and in the remanufactured finished good product held for sale at customer locations. Used Cores returned by consumers to our customers but not yet returned to us continue to be classified as Remanufactured Cores until we physically receive these Used Cores. All Remanufactured Cores are included in our long-term core inventory or in our long-term core inventory deposit. 3 Table of Contents PART I — FINANCIAL INFORMATION Item 1. Financial Statements MOTORCAR PARTS OF AMERICA, INC. AND SUBSIDIARIES Consolidated Balance Sheets December 31, 2011 March 31, 2011 ASSETS (Unaudited) Current assets: Cash $ $ Short-term investments Accounts receivable — net Inventory— net Inventory unreturned Deferred income taxes Prepaid expenses and other current assets Total current assets Plant and equipment — net Long-term core inventory — net Long-term core inventory deposit Long-term deferred income taxes Long-term note receivable - Goodwill - Intangible assets — net Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS'EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Customer finished goods returns accrual Revolving loan - Other current liabilities Current portion of term loan Current portion of capital lease obligations Total current liabilities Term loan, less current portion Revolving loan - Deferred core revenue Customer core returns accrual (see Note 2) - Other liabilities Capital lease obligations, less current portion Total liabilities Commitments and contingencies Shareholders' equity: Preferred stock; par value $.01 per share, 5,000,000 shares authorized; none issued - - Series A junior participating preferred stock; par value $.01 per share,20,000 shares authorized; none issued - - Common stock; par value $.01 per share, 20,000,000 shares authorized;12,533,821 and 12,078,271 shares issued; 12,519,421 and 12,063,871 outstanding at December 31, 2011 and March 31, 2011, respectively Treasury stock, at cost, 14,400 shares of common stock at December 31, 2011 and March 31, 2011, respectively ) ) Additional paid-in capital Additional paid-in capital-warrant Accumulated other comprehensive loss ) ) Retained (deficit) earnings ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying condensed notes to consolidated financial statements are an integral part hereof. 4 Table of Contents MOTORCAR PARTS OF AMERICA, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended December 31, December 31, Net sales $ Cost of goods sold Gross (loss) profit ) Operating expenses: General and administrative Sales and marketing Research and development Impairment of fixed assets - - Acquisition costs - - - Total operating expenses Operating (loss) income ) ) Interest expense (Loss) income before income tax expense ) ) Income tax expense Net (loss) income $ ) $ $ ) $ Basic net (loss) income per share $ ) $ $ ) $ Diluted net (loss) income per share $ ) $ $ ) $ Weighted average number of shares outstanding: Basic Diluted The accompanying condensed notes to consolidated financial statements are an integral part hereof. 5 Table of Contents MOTORCAR PARTS OF AMERICA, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended December 31, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash (used in) provided by operating activities: Depreciation Amortization of intangible assets Amortization of deferred gain on sale-leaseback - ) Amortization of deferred financing costs Provision for inventory reserves Provision for customer payment discrepancies Net provision recovery of doubtful accounts ) ) Deferred income taxes ) Share-based compensation expense Impact of tax benefit on APIC pool from stock options exercised Gain on redemption of short-term investment - ) Impairment of fixed assets - Loss on disposal of assets Changes in current assets and liabilities: Accounts receivable Inventory ) Inventory unreturned ) Prepaid expenses and other current assets Other assets ) ) Accounts payable and accrued liabilities ) Customer finished goods returns accrual ) ) Deferred core revenue Long-term core inventory ) ) Long-term core inventory deposits ) ) Customer core returns accrual - Other liabilities ) ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchase of plant and equipment ) ) Purchase of businesses - ) Long-term note receivable - ) Change in short term investments ) Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings under revolving loan Repayments under revolving loan ) ) Proceeds from term loan - Repayments of term loan ) ) Deferred financing costs - ) Payments on capital lease obligations ) ) Exercise of stock options Excess tax benefit from employee stock options exercised Impact of tax benefit on APIC pool from stock options exercised ) ) Repurchase of common stock, including fees - ) Proceeds from issuance of common stock Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) Net increase (decrease) in cash ) Cash — Beginning of period Cash — End of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest, net $ $ Income taxes, net of refunds Non-cash investing and financing activities: Common stock issued in business acquisition $ $ - The accompanying condensed notes to consolidated financial statements are an integral part hereof. 6 Table of Contents MOTORCAR PARTS OF AMERICA, INC. AND SUBSIDIARIES Condensed Notes to Consolidated Financial Statements December 31, 2011 (Unaudited) Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and nine months ended December 31, 2011 are not necessarily indicative of the results that may be expected for the fiscal year ending March 31, 2012. This report should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto for the fiscal year ended March 31, 2011, which are included in the Company’s Annual Report on Form 10-K filed with the Securities and Exchange Commission (“SEC”) on June 13, 2011. The accompanying consolidated financial statements have been prepared on a consistent basis with, and there have been no material changes to, the accounting policies described in Note 2, Summary of Significant Accounting Policies, to the consolidated financial statements that are presented in the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2011. The accompanying consolidated financial statements include the financial position and results of operations and the effects of the provisional estimates of fair value of the acquired company from the date of acquisition (see Note 2). Certain prior period amounts have been reclassified to conform to the current period presentation. 1. Company Background and Organization Motorcar Parts of America, Inc. and its subsidiaries (the “Company” or “MPA”) remanufacture, produce and distribute automobile parts for import and domestic cars, light trucks, heavy duty, agricultural and industrial applications. These replacement parts are sold for use on vehicles after initial vehicle purchase. These automotive parts are sold to automotive retail chain stores and warehouse distributors throughout the United States and Canada and to major automobile manufacturers. The Company obtains used automobile parts, commonly known as Used Cores, primarily from its customers as trade-ins. It also purchases Used Cores from vendors (core brokers). The customers grant credit to the consumer when the used part is returned to them, and the Company in turn provides a credit to the customers upon return to the Company. These Used Cores are an essential material needed for the remanufacturing operations. The Company has remanufacturing, warehousing and shipping/receiving operations for alternators and starters in Mexico, California, Connecticut, Singapore and Malaysia. In addition, the Company utilizes third party warehouse distribution centers in Edison, New Jersey and Springfield, Oregon. In May 2011, pursuant to a purchase agreement (the “Fenco Purchase Agreement”) with FAPL Holdings Inc. (“Holdings”), the parent company of Fenwick Automotive Products Limited (“FAPL”), a privately-owned Toronto-based manufacturer, remanufacturer and distributor of new and remanufactured aftermarket auto parts, and certain other individuals, the Company acquired all of the outstanding equity of Holding’s subsidiaries. This transaction provides the Company opportunities to expand beyond its existing product lines of alternators and starters and further enhance its market presence in North America. As a result of this acquisition, the Company now manufactures, remanufactures and distributes new and remanufactured aftermarket auto parts through its newly acquired subsidiaries, including steering components, brake calipers, master cylinders, hub assembly and bearings, clutches and clutch hydraulics for the full range of passenger and truck vehicles. The remanufactured products are sold under the Fenco™ brand name and new products are sold under the Dynapak® brand name. 7 Table of Contents Pursuant to the guidance provided under the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”), the Company reassessed and revised its segment reporting, as a result of this acquisition. The Company now reflects two reportable segments, rotating electrical and under-the-car product line, based on the way the Company manages, evaluates and internally reports its business activities. Prior to this acquisition, the Company operated in one reportable segment, rotating electrical. In July 2011, the Company established a wholly owned Chinese subsidiary to, among other things, provide certain purchasing and logistics services to the Company in China. 2. Acquisition On May 6, 2011, the Company entered into and consummated transactions pursuant to the Purchase Agreement. Pursuant to the Purchase Agreement, the Company purchased (i) all of the outstanding equity of FAPL, (ii) all of the outstanding equity of Introcan, Inc., a Delaware corporation (“Introcan”), and (iii) 1% of the outstanding equity of Fapco S.A. de C.V., a Mexican variable capital company (“Fapco”) (collectively, “Fenco”). Since FAPL owned 99% of Fapco prior to these acquisitions, the Company now owns 100% of Fapco. In consideration for the acquisition of Fenco, the Company issued Holdings 360,000 shares of the Company’s common stock (the “MPA Shares”).For a period of 18 months following the closing of the acquisition, the MPA Shares shall be (i) subject to transfer restrictions pursuant to a Hold Agreement between the Company and Holdings, dated May 6, 2011 (the “Hold Agreement”), and (ii) held in escrow in order to secure certain indemnification obligations under the Purchase Agreement pursuant to an Escrow Agreement by and among Holdings, Stikeman Elliott LLP, certain other individuals, and the Company, dated May 6, 2011 (the “Escrow Agreement”). The estimated fair value of Fenco tangible and intangible assets acquired and liabilities assumed are based on provisional estimates and assumptions. These provisional estimates and assumptions could change significantly during the purchase price measurement period, as the valuations of the net tangible assets and intangible assets are finalized. In accordance with ASC 805, during the measurement period an acquirer shall retrospectively adjust the provisional amounts recognized at the acquisition date to reflect information obtained about facts and circumstances that existed as of the acquisition date that, if known, would have affected the measurement of the amounts recognized as of that date. The measurement period ends as soon as the acquirer receives the information it was seeking about facts and circumstances that existed as of the acquisition date or learns that more information is not obtainable. However, the measurement period shall not exceed one year from the acquisition date. Any change could result in material variances between the Company’s future financial results and the amounts presented below, including variances in fair values recorded. The Company made preliminary estimates of fair value based on its best estimates using information that it obtained as of the reporting date. Based on new information available about facts and circumstances that existed as of the acquisition date, the Company has further adjusted the recognition of certain assets and liabilities as of that date. The preliminary estimate of assets acquired and the liabilities assumed in connection with the acquisition and the subsequent change in valuation estimates made in the third quarter are presented in the following table. These third quarter adjustments to the provisional amounts previously recorded were made retrospectively to the acquisition date and included adjustments to some of its valuation estimates related primarily to long-term core inventory, inventory unreturned, accounts receivable reserves, and the customer core returns accrual. 8 Table of Contents US$ Consideration Stock issued (1) $ Total $ Revised Revised Provisional Estimated Subsequent Provisional Estimated Fair Value Change in Fair Value Estimated September 30, 2011 Valuation Estimates December 31, 2011 Useful Life Accounts receivable, net of allowances $ $ ) $ Inventory - Long-term core inventory ) Inventory unreturned Prepaid expenses Trademarks 20 years Customer contracts 10 years Non-compete agreements 2 years Plant and equipment, net Revolving loan ) ) Accounts payable and accrued liabilities ) ) Customer core returns accrual (2) ) - ) Income taxes payable ) ) Customer finished goods returns accrual ) ) ) Capital lease obligations ) ) Debenture loan - due to registrant ) ) Term loan ) ) Fair value of net assets acquired ) ) ) Goodwill on acquisition $ $ $ Based on the Company’s May 5, 2011, closing common stock price of $13.74 per share. The estimated fair value of the customer core return liabilities assumed by the Company in connection with the acquisition is included in customer core returns accrual in the accompanying balance sheet at December 31, 2011. The Company classifies the portion of core liability related to the core inventory purchased and on the shelves of its customers as long-term liabilities. Upon the sale of a remanufactured core a core liability is created to record the obligation to provide the Company’s customer with a credit upon the return of a like core by the customer. Since the return of a core is based on the sale of a remanufactured automobile part to an end user of the Company’s customer, the offset to this core liability generated by its return to the Company by its customer is usually followed by the sale of a replacement remanufactured auto part, and thus a portion of the core liability is continually outstanding and is recorded as long-term. The amount the Company has classified as long-term is the portion that management projects will remain outstanding for an uninterrupted period extending one year from the balance sheet date. As a result of the revised provisional estimated fair value, the excess of the purchase price over the fair value of the net assets acquired of $40,263,000 was recorded as goodwill on acquisition in the accompanying consolidated balance sheet as of May 6, 2011. The changes in estimated fair value were primarily the result of revisions to the valuation of inventory, including long-term core inventory, the customer core returns accrual, and the further assessment of cores on hand at the date of acquisition. The above estimates of fair value are still provisional as of December 31, 2011 primarily in the areas of inventory, including long-term core inventory, the customer core returns accrual, and intangible assets. The Company continues to review information as to estimated fair value and quantities. These estimates will be finalized as of March 31, 2012. 9 Table of Contents The unaudited pro forma financial information presented below assumes the acquisition had occurred on April 1, 2011 and 2010, respectively. The unaudited pro forma information presented is for illustrative purposes only and is not necessarily indicative of the results of operations that would have been realized if the acquisition had been completed on the date indicated, nor is it indicative of future operating results. The following historical financial information has been adjusted to give effect to pro forma events that are (i) directly attributable to the acquisition, (ii) factually supportable, and (iii) with respect to statements of operations, expected to have a continuing impact on the combined results, including the amortization of the fair value of the identifiable intangible assets and the cost of goods sold impact related to the fair value step-up of inventory acquired. The unaudited pro forma information does not reflect any operating efficiencies, associated cost savings or additional costs that the Company may achieve with respect to the combined companies. Three Months Ended Nine Months Ended December 31, December 31, Net sales $ Operating (loss) income ) ) (Loss) income before income tax expense ) ) Net loss ) Basic net loss per share $ ) $ ) $ ) $ ) Diluted net loss per share $ ) $ ) $ ) $ ) 3. Intangible Assets The following is a summary of the Company’s intangible assets subject to amortization at December 31, 2011 and March 31, 2011. December 31, 2011 March 31, 2011 Weighted Average Amortization Period Gross Carrying Value Accumulated Amortization Gross Carrying Value Accumulated Amortization Intangible assets subject to amortization Trademarks 20 years $ Customer relationships 10 years Non-compete agreements 3 years Total 13 years $ 10 Table of Contents Amortization expense for acquired intangible assets for the three and nine months ended December 31, 2011 and 2010 is as follows: Three Months Ended Nine Months Ended December 31, December 31, Amortization expense $ The aggregate estimated future amortization expense for intangible assets subject to amortization is as follows: Year Ending March 31, 2012 - remaining 3 months $ Thereafter Total $ 4. Accounts Receivable — Net Included in accounts receivable — net are significant offset accounts related to customer allowances earned, customer payment discrepancies, returned goods authorizations (“RGA”) issued for in-transit unit returns, estimated future credits to be provided for Used Cores returned by the customers and potential bad debts. Due to the forward looking nature and the different aging periods of certain estimated offset accounts, they may not, at any point in time, directly relate to the balances in the open trade accounts receivable. Accounts receivable — net is comprised of the following: December 31, 2011 March 31, 2011 Accounts receivable — trade $ $ Allowance for bad debts ) ) Customer allowances earned ) ) Customer payment discrepancies ) ) Customer returns RGA issued ) ) Customer core returns accruals ) ) Less: total accounts receivable offset accounts ) ) Total accounts receivable — net $ $ Warranty Returns The Company allows its customers to return goods to the Company that their end-user customers have returned to them, whether the returned item is or is not defective (warranty returns). The Company accrues an estimate of its exposure to warranty returns based on a historical analysis of the level of this type of return as a percentage of total unit sales. Amounts charged to expense for these warranty returns are considered in arriving at the Company’s net sales. At December 31, 2011, the warranty return accrual of $1,995,000 was included under the customer returns RGA issued in the above table and the warranty estimate of $5,570,000 was included in customer finished goods returns accrual in the consolidated balance sheets. 11 Table of Contents Change in the Company’s warranty return accrual is as follows: Three Months Ended Nine Months Ended December 31, December 31, Balance at beginning of period (1) $ Charged to expense Amounts processed ) Balance at end of period $ 1) Includes $5,204,000 of estimated warranty return accrual established in the opening balance sheet in connection with the Company’s May 6, 2011 acquisition. 5. Inventory Inventory is comprised of the following: December 31, 2011 March 31, 2011 Non-core inventory Raw materials $ $ Work-in-process Finished goods Less allowance for excess and obsolete inventory ) ) Total $ $ Inventory unreturned $ $ Long-term core inventory Used cores held at the Company's facilities $ $ Used cores expected to be returned by customers Remanufactured cores held in finished goods Remanufactured cores held at customers' locations Less allowance for excess and obsolete inventory ) ) Total $ $ Long-term core inventory deposit $ $ 12 Table of Contents 6. Major Customers The Company’s largest customers accounted for the following total percentage of net sales and accounts receivable — trade: Three Months Ended December 31, Nine Months Ended December 31, Sales Customer A 48
